Citation Nr: 0811085	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1951 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The case was remanded in June 2006 and has been returned for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unemployable due to his 
service-connected disabilities.  The Board notes that his 
only compensable service-connected disability is lumbosacral 
disc disease, which is evaluated as 60 percent disabling.

The most recent VA examination was carried out in October 
2002.  In a statement received by VA in February 2007, the 
veteran indicated that he used a wheelchair or walker to 
ambulate and that his pain was bearable with drugs and 
limited activity.  As the veteran's statement suggests that 
his back disability has worsened since his October 2002 
examination, the Board concludes that an additional 
examination is necessary to determine whether the veteran is 
unemployable due to service-connected disability.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination 
to determine the nature and extent of his 
service-connected low back disability.  
The examiner should be informed that the 
veteran's service-connected disabilities 
consist of lumbosacral disc disease, 
evaluated as 60 percent disabling; 
bilateral hearing loss disability, 
evaluated as noncompensably disabling; 
and residuals of hemorrhoidectomy, 
evaluated as noncompensably disabling.

Upon examination and review of the 
record, the examiner should provide an 
opinion regarding whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as the 
result of service-connected disability.

The complete rationale for all opinions 
expressed should be included in the 
examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



